Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Schmidt on 27 April 2022.

The application has been amended as follows: 
	IN THE CLAIMS
	In claim 28 line 1, “folded” was replaced by --folded state--
	In claim 37 line 1, “folded” was replaced by --folded state--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art was the combination of O’Shaughnessy (US 20170095114).  
For claims 23 and 39, the limitation requires protrusions and apertures for connecting the burner box as well as side walls and a base of the grill cart.  However, O’Shaughnessy teaches that a different connection mechanism only at a top portion of the cart and the burner box to allow burner to connect the cart in an upright state and a folded state in the embodiment of fig 7.   Modifying O’Shaughnessy to meet the limitation would require different connection mechanism and would teach away from O’Shaughnessy’s design.
For claim 32, the limitation requires the sidewalls to be rotatably attached to the base.  However, O’Shaughnessy teaches the closest embodiment (fig 5) uses groove connection for holding the sidewalls to hold the sidewalls in an upright state.  Modifying O’Shaughnessy to have sidewalls foldable around the base would teach away from the groove connection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762